

COMMERCIAL LEASE


This Commercial Lease (the ··Iease"), made the 26th day of May 2020 by and
between Canvasback Real Estate & Investments LLC ("Lessor"), and Luna
Innovations Incorporated ("Lessee").


WITNESSETH


WHEREAS, Lessor and Lessee entered into that Certain Commercial Lease dated
March 15, 2017 , as amended by that Amendment to Commercial Lease dated March
18, 2018, that Second Amendment to Commercial Lease dated October 7, 2009, that
Third Amendment to Commercial Lease dated June 21 , 2010, that Fourth Amendment
to Commercial Lease dated April 15, 2012 that Fifth Amendment to Commercial
Lease dated August 5, 2015, that Sixth Amendment to Commercial Lease dated
November 10, 2018 and the Seventh Amendment to Commercial Lease dated January
30,2019 (collectively , the "Original Lease").


WHEREAS, pursuant to the Original Lease, Lessee leased from Lessor approximately
19,620 square feet in the building located at 706 Forest Street ,
Charlottesville, VA 22903 (the "building").


WHEREAS, Lessee desires to lease from Lessor roughly 30,000 more square feet in
the building and the Lessor Desires to lease the space to Lessee.


WHEREAS, Lessor and Lessee desire to terminate the Original Lease and enter into
this lease, subject to the terms and conditions set forth herein.


That Lessor, for and in consideration of the covenants and agreements
hereinafter set forth and further consideration of the rent which Lessee agrees
to pay, hereby leases and demises unto Lessee, and the Lessee hereby takes,
accepts and rents from Lessor, the premises hereinafter set forth for the
period, at the rental, and upon the terms and conditions hereinafter set forth:


I. Premises.
The demised premises, description as follows:
46,654 SF(+/-) of space in the Building as shown on Exhibit A incorporated
herein (the
"premises"). In the event the actual square footage of the premises is more or
less than that reflected , there shall be no adjustment to the rent in Section
5.


2.Existing Conditions.
Lessee accepts the premises, excluding the space currently occupied (the
"Occupied Space"), in its condition as of the execution of the lease. Lessee
shall have the right to inspect the Occupied Space prior to the signing of this
lease. In the event that the condition of the Occupied Space is not acceptable
to Lessee at the time of its inspection, Lessee shall have the right to exclude
the square footage in the Occupied Space from this lease. In such event, the
rent and other applicable sections of this lease shall be adjusted to reflect
the exclusion of the square footage in the Occupied Space.


3.Permitted Uses and Manner of Use.
Lessee shall use premises solely as Office, research and laboratory space.


4.Term.
The lease shall be for a term of one hundred twenty-four (124) months beginning
on the first day of June 2020 and shall end at 5 00 pm on the 30th day of
September 2030 . Lessee shall have the option to extend the lease for five (5)
years at the same terms and conditions, with an annual percentage rate increase
of 3%. Lessee is granted permission to start the remodeling of the space in the
upper level and in the lower level adjacent to EC LINC's space. upon the signing
of the lease.






--------------------------------------------------------------------------------



1.Rent.
Lessee shall have no obligation to pay rent under this lease commencing on June
1, 2020 until October 1, 2020. Rent shall be paid on the dates and in the
amounts set forth below, subject to the possible adjustment as provided in this
Section 5 below:



PeriodMonthly RentAnnual RentPer Square Foot
10/1/20 - 9/30/21
$55,165.25
$661,983.00
$14.50
10/1/21 - 9/30/22
$56,820.21$681,842.49
$14.94
10/1/22 - 9/30/23
$58,524.81$702,297.76$15.3910/1/23 - 9/30/24$60,280.56$723,366.70
$15.85
10/1/24 - 9/30/25
$62,088.97$745,067.70$16.33
10/1/25 - 9/30/26
$63,951.64
$767,419.73$16.8210/1/26 - 9/30/27$65,870.19
$790 ,442.32
$17.32
10/1/27 - 9/30/28
$67,846.30$814,155.59$17.84
10/1/28 - 9/30/29
$69,881.69$838,580.26$18.38
10/1/29 - 9/30/30
$71, 978.14
$863,737.67$18.93

Notwithstanding the foregoing, in the event Lessor is unable to provide Lessee
possession of the premises, including the Occupied Space, on or before October
1, 2020, the rent start date set forth in the table above shall be adjusted and
shall begin on the date Lessor receives possession of the premises. In the event
the rent commencement date changes, each of the dates set forth above shall be
adjusted accordingly and the parties agree to execute a memorandum reflecting
the changed dates.


2.Common Area Maintenance.
The Lessor shall maintain, in good and clean condition, the exterior common
areas, including parking lot and sidewalks and shall provide a common dumpster
for Lessee's use (Not to exceed one pick up per week).


3.Security Deposit.
Lessee has deposited with the Lessor the amount of $15,000.00 to be held by
Lessor as security for performance by the Lessee of all covenants, terms,
conditions, and provisions required to be kept and performed by Tenant under
this lease. Lessor, upon written notice to Lessee, may apply all or part of the
security deposit to any unpaid rent or other charges due from Lessee, or to cure
any other defaults of the Lessee. If the Lessor uses any part of the security
deposit, Lessee shall restore the security deposit to its full amount with ten
(1O) days after Lessee's receipt of Lessor's written request. No interest shall
be paid on the security deposit. The Lessor shall not be required to keep the
security deposit separate from its other accounts and no trust relationship is
created with respect to the security deposit. Lessee shall not be entitled to
apply the security deposit to any rent or other sum due under this lease. Within
thirty (30) days following the expiration of the lease, Lessor shall return the
deposit to Lessee minus the costs of any un-repaired damage or outstanding
charges which costs or outstanding charges shall be itemized by Lessor when the
deposit is returned.






--------------------------------------------------------------------------------



1.Late Fees.
In the event the Lessor does not receive from Lessee any installment of rent
within five (5) business days of the date for which such installment is due, a
late fee of five percent (5%) of the monthly rent installment shall be due as
additional rent. Any rental payment amounts, which are past due more than thirty
(30) days shall bear interest at the rate of ten percent (10%) per year.


2.Cost of Enforcement of the Lease.
A defaulting party under this lease hereby agrees to pay all reasonable costs,
expenses , fees, and charges incurred by the non-defaulting party in enforcing
by legal action or otherwise, any provisions, covenants, conditions of the lease
including reasonable attorney's fees. Lessee hereby waves the benefit of any
homestead or similar exemption laws with respect to the obligations of this
lease.


3.Property Taxes.
Lessor will be responsible for real estate property taxes on the building and
those improvements made or installed in the premises. Lessee shall be
responsible for all property and business taxes due on its business property,
fixtures, materials, and equipment.


4.Improvements by Lessee.
The Lessee shall have the right, from time to time, to make such alterations and
improvements to, and decoration of, the interior of the premises as shall be
reasonably necessary or appropriate for the conduct of Lessee 's business
therein ; provided that prior to the commencement of any such alterations or
improvements the Lessee shall have submitted to Lessor plans in writing of the
proposed alterations and/or improvements. If within fifteen
(15) days after such plans are submitted by the Lessee to the Lessor for
approval, Lessor shall not have given Lessee notice in writing of Lessor's
disapproval, stating the reasons for such disapproval, such plans and
specifications shall be considered approved by Lessor. Any alteration, addition
or improvement made by the Lessee after such consent shall have been given
(including consent obtained due to Lessor's failure to respond within the
fifteen
(15) day period), and any fixtures which have been installed and which would
damage the building if removed , shall remain the property of Lessee provided
that in the event Lessee elects to remove the same prior to the expiration of
the lease term Lessee shall repair any damage caused in connection with the
removal of the same. Lessee shall submit a request to the Lessor prior to
bringing any radioactive or toxic material on the premises for his review and
approval. Notwithstanding the foregoing, Lessor hereby acknowledges that it has
approved the plans previously provided by Lessee showing the improvements to be
made by Lessee to the premises.


In the event that the leasehold improvements by the Lessee are extensive and at
the option of the Lessor, the Lessor may require the Lessee to post a
construction completion bond for the work. The Lessor following satisfaction of
all materials shall release such bond and labor suppliers as evidenced by lien
waivers for the completed construction.


Lessor requires that all plans for alterations or improvements to the premises
meet applicable building code and utility company requirements and shall fit
with the overall aesthetics of the building, as reasonably determined by the
Lessor.


5.Intentionally Deleted.


6.Repairs and Maintenance.
Lessee shall at its sole expense keep the interior of the premises in good
working order and repair as it was at the commencement of this lease agreement,
reasonable wear and tear expected. A walk through shall be made by
representatives of Lessee and Lessor with ten
(10) days of the commencement of this lease and a checklist shall be prepared
which states the condition of all leased property. Both representatives shall
sign this checklist at the time of the walk through. The Lessor shall complete
any repairs noted as required to be made by the Lessor within a reasonable time.
The second walk through shall be made immediately following the expiration of
this lease and the vacation of the premises by the Lessee and any repairs noted
as required by the Lessor. Lessee shall, in the usual occupancy of the






--------------------------------------------------------------------------------



premises , conform to all laws, orders and regulations of federal, state,
municipal governments have jurisdiction and further agrees to maintain the
interior of said leased premises in good and safe condition. Lessee shall not
place equipment with a weight greater than 250 lbs. per square foot on the top
floor of the building without the written consent of the Lessor and agrees to
indemnify the Lessor for all damages resulting from the moving, use or placement
of any such equipment.


Lessor agrees to maintain and keep in good repair the heating/cooling systems,
plumbing, electrical systems, roof, the exterior of the building, the grounds,
and the common areas, including the parking areas. Notwithstanding the
foregoing, Lessee agrees to maintain any of the plumbing or electrical systems
installed by the Lessee. Lessee shall not make or cause to be made any roof
penetrations without the prior written consent of Lessor.


Lessee agrees to operate all heating/cooling systems, plumbing and electrical
systems in accordance with their operating instructions if provided and
consistent with normal operating for such systems. Lessee will continue to
maintain a semi-annual maintenance contract for the HVAC and exhaust fans
utilized by the Lessee. Lessee agrees to maintain any of the plumbing and
electrical systems installed by the Lessee as well as maintain the roof seal
around any new roof penetrations required by the Lessee after the execution of
this lease.


1.Utilities and Services.
Lessor and Lessee agree to evenly share in the electricity, water and sewer
costs associated with the building of which the premises are a part to the
extent that the annual aggregate costs of the electricity, water and sewer
exceeds those costs incurred for the building in 2019. Lessee 's obligation to
share in the excess electricity, water and sewer costs as provided in the
preceding sentence shall be calculated on a calendar year beginning in 2021. In
the event the annual costs for a given calendar year exceed the annual aggregate
costs incurred for the building in 2019, Lessor shall provide Lessee with notice
of such reimbursement request on or before March 31 of the following calendar
year and the written request shall be accompanied with sufficient documentation
so that Lessee shall be able to confirm the requested amount. Prior to execution
of this lease, the parties shall agree on the annual aggregate costs incurred
during 2019 for electricity, water and sewer. Lessee shall reimburse Lessor
within thirty (30) days following Lessee's receipt of the written request from
Lessor, provided that in the event Lessee disputes the amount owed the parties
shall work in good faith to resolve the dispute. In the event Lessor does not
make a request of Lessee on or before March 31, Lessor shall be deemed to have
waived any right to request that Lessee share in the aggregate excess costs for
the prior calendar year. Lessee shall pay for its gas, telephone, data lines,
security systems, including removal of any waste materials, which are hazardous
in nature, all pallets, excessive packaging material, and janitorial services
upon Lessee's occupancy of the premises.


2.Lessor's Insurance.
Lessor shall maintain replacement property insurance on the building and general
liability insurance for the building and premises.


3.Destruction by Casualty.


a.Lessee's Responsibilities.
Lessee shall not be responsible for the destruction or damage to the premises
caused by fire, the elements, casualty or other cause. unless such damage or
destruction is caused by the intentional or gross negligence of Lessee or
Lessee's agents, servants, visitors, licenses. Lessee shall notify the Lessor
immediately in writing upon the occurrence of any material damage to the
premises.


b.Restoration of Damaged Premises.
If the premises are partially damaged and of the proceeds received by the Lessor
from the insurance policies required to be maintained by Lessor are sufficient
to pay for the necessary repairs , this lease shall remain in effect and the
Lessor shall repair the property as soon as reasonably possible. Lessor may
elect to repair any damage to the Lessee's fixtures, equipment. or improvements.
If the insurance available to the Lessor is not sufficient to pay the entire
cost of the repair, or if the






--------------------------------------------------------------------------------



cause of the damage is not covered by the insurance policies which the owner
maintains, the Lessor may elect to either repair the damage as soon as possible,
in which case the lease shall remain in full force and effect, or terminate the
lease as of the date that the damage occurred. The Lessor shall notify the
Lessee within thirty
(30) days after receipt of notice of damage whether Lessor will repair the
damage or terminate the lease. If the Lessor elects to repair the damage, and if
damage is the result of the acts of intentional or gross negligence of Lessee,
then Lessee shall pay the Lessor the "deductible amount" (if any) under Lessor's
insurance policies, and of the damage which was solely caused by the intentional
or gross negligence of the Lessee, the difference between the actual cost of the
repair and any insurance proceeds received by the Lessor. If the Lessor elects
to terminate this lease, Lessee may elect to continue this lease in full force
and effect. in which case Lessee shall repair any damage to the property. Lessee
shall pay the cost of such repairs, except that, upon satisfactory completion of
such repairs, the Lessor shall deliver to the Lessee any insurance proceeds
received by the Lessor for the damage repaired by the Lessee. Lessee shall give
Lessor written notice of election within ten (10) days after receiving Lessor's
notice of termination. If the damage to the property occurs during the last six
(6) months of the lease term. the Lessor may elect to terminate this as of the
date the damage occurred, regardless of the sufficiency of any insurance
proceeds. In such event, Lessor shall not be obligated to repair or restore the
property and the Lessee shall have no right to continue the lease. Lessor shall
notify Lessee of its election within thirty (30) after receipt of notice of the
occurrence of the damage. Notwithstanding anything in this subsection B to the
contrary , in the event Lessor does not restore the premises (unless Lessee
elects to rebuild) and possession given to Lessee within one hundred twenty
(120) days following the damage, Lessee may terminate the lease upon written
notice to Lessor.


a.Destruction of Premises.
If the premises are totally or substantially destroyed by any cause whatsoever,
this lease shall terminate as of the date the destruction.


b.Rent Abatement.
If the premises are damaged or destroyed and the Lessor or the Lessee repairs or
restores the property pursuant to the provisions of this Article, the rent
payable during the period of such damage, repair and/or restoration shall be
abated. Except for the abatement of rent, Lessee shall not be entitled to any
compensation, reduction, or reimbursement from Lessor as a result of any damage,
destruction, repair, or restoration of or to the premises. Notwithstanding the
foregoing provisions, in the event the premises shall be damaged by fire or
other insured casualty due to the intentional or gross neglect of the Lessee, of
the Lessee's servants, employees, contractors, agents, visitors or licenses,
then, without prejudicing any other rights and remedies of the Lessor, there
shall be no apportionment or abatement of any rent.


1.Eminent Domain.
If, the premises or any part thereof or any estate therein, or any other part of
the building materially affecting Lessee's use of the premises, be taken by
virtue of eminent domain, this lease shall terminate on the date when title
vests pursuant to such taking, and no additional rent shall be owing by Lessee
from that date forward. Lessee shall not be entitled to any part of any award or
any payment in lieu thereof; but Lessee may file a claim for any taking of
fixtures and improvements owned by the Lessee with authority taking said
property by virtue of eminent domain.


2.Insurance.
Upon request by Lessor, the Lessee shall provide Lessor with verification from
Lessee's insurance company showing compliance with the requirement that it
obtain insurance coverage and shall maintain such insurance coverage necessary
to cover the value of Lessee's property located on or about the premises. Lessee
agrees that Lessor shall not be responsible for any damage to Lessee's property
located on or about the demised premises caused by fire, water, or other
casualty, unless such damage is caused the intentional or gross negligence of
Lessor, its employees or agents. Lessee shall maintain in force






--------------------------------------------------------------------------------



insurance against liability for personal injury and/or property damage with
limits of no less than $500,000 per occurrence. All insurance required by this
paragraph (18) shall be carried in favor of Lessor and Lessee as their
respective interests may appear and all insurance must be written with companies
reasonably acceptable to Lessor and shall require ten (10) business days' notice
to Lessor by registered mail of any cancellation or change affecting any
interest of Lessor. Lessee will provide Lessor with its certificate of insurance
in lieu of naming Lessor as an additional secured.


1.Entry by Lessor.
Lessor may enter and have access to the demised premises at any reasonable time,
on at least forty eight (48) hours prior written notice to Lessee (except that
no notice need be given in the case of emergency) for the purpose of showing the
property to potential buyers, investors, tenants , or other parties, or for the
purpose of inspecting or the making of such repairs, replacements, and additions
necessary or desirable either for the Lessee or for other tenants in the
building.


2.Assignment and Subletting.
Lessee shall not assign this lease agreement, sublet the premises, or allow
other to use the premises or any portion thereof without the prior written
consent of Lessor , which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Lessor may assign this lease to any entity
provided Lessor is a stockholder or member thereof.


3.Default or Breach.
Each of the following events shall constitute a default or breach of this lease
by Lessee:


a.Lessee, or any successor assignee of Lessee while in possession, shall file a
voluntary petition in bankruptcy or shall voluntarily take advantage of any act
by answer or otherwise, or shall make an assignment for the benefit of
creditors. Similarly, if involuntary proceedings under any bankruptcy law or
insolvency act be instituted against Lessee or if a received or trustee shall be
appointed for all or substantially all of the property of Lessee, and such
proceedings shall not be dismissed if the receivership or trusteeship vacated
within thirty (30) days after the institution of this agreement or appointment.
b.If five (5) business days have elapsed after Lessee has received written
notice from Lessor that the Lessee has failed to pay any rent or portion thereof
when due under this lease.
c.If Lessee fails to conform or comply with any of the conditions of this lease
and if a non-performance shall continue for a period of fifteen (15) business
days after written notice thereof from Lessor is received by Lessee. If
performance cannot be reasonably completed within the fifteen (15) business day
period, Lessee shall have failed to make a good faith commencement of
performance within the fifteen (15) business day period and shall have failed to
diligently proceed to completion of performance.
d.If this lease shall be transferred to or shall pass to or default to any other
person except in the manner herein permitted.


4.Effect of Default.
In the event of any default hereunder, as set forth in the immediately preceding
paragraph, the rights of the Lessor shall be as follows


a.Lessor shall have the right to cancel and terminate this lease as well as the
right, title and interest in Lessee hereunder giving Lessee at least ten (10)
business days' notice of the cancellation and termination. Upon the expiration
of the time affixed in the notice in accordance with this paragraph , this lease
and the right, title and interest in Lessee hereunder, shall terminate in the
same manner and with the same force and effect. except as to Lessee's liability,
as if the date fixed in the notice of cancellation and termination were the end
of the term herein originally determined and Lessee had not exercised any right
to renew said lease there under. As of the date fixed in said notice of
termination and cancellation, Lessor shall have the right to re-enter the
premises and take possession thereof.






--------------------------------------------------------------------------------



a.Lessor may elect. but shall not be obligated, to make any payment required of
Lessee and to comply with agreement, term or condition required hereby to be
performed by Lessee. and Lessor shall have the right to re-enter the demised
premises for the purpose of correcting or remedying any such default and to
remain until the default has been corrected or remedied, but any expenditure or
the correction by Lessor shall not be deemed waive payments due to the Lessor or
release the default of Lessee or the right of Lessor to take any action as
otherwise would be permissible hereunder in the case of any default.
b.After the time period mentioned in paragraph 22A has elapsed, Lessor may
remove the property and personnel of Lessee, and restore the premises at the
cost of and for the account of Lessee. Such restoration of premises by Lessor
shall be to a like condition.
c.Lessee's liability to Lessor shall survive Lessee's eviction and Lessor shall
be entitled to recover the rent reserved for the full lease term. Lessor's
remedies hereunder are in addition to any remedies allowed by law.


1.Subordination.
This lease shall be subordinate to all mortgages or deeds of trust which may now
or hereinafter affect the real estate of which the premises form a part, and
also to all renewals, modification, consolidations and replacements of said
mortgages or deed of trust. Lessee shall on demand execute, acknowledge, and
deliver to Lessor without expense to Lessor any and all instruments that may be
necessary or proper to subordinate this lease and all rights therein to any such
deeds of trust or renewals, modifications , extensions and of Lessee shall fail
at any time to execute, acknowledge and deliver any such subordinations, Lessor
in addition to any other remedies available in consequence thereof, may execute.
acknowledge and deliver the same as Lessee's attorney and in Lessee's name.


2.Constructive Eviction.
Lessee shall not be entitled to claim constructive eviction from the premises
until Lessee shall first notify Lessor in writing of the condition or conditions
giving rise thereto, and, if the complaints be justified and sufficient to make
out a claim of construction eviction, unless Lessor shall have failed within
fifteen (15) business days after Lessor's receipt of notice to remedy such
conditions. In the event Lessor breaches any term and condition hereunder and
fails to cure the same within fifteen (15) business days following receipt of
notice from Lessee. Lessee may (i) remedy the breach and Lessor shall be
responsible for the costs thereof which payment shall be made by Lessor to
Lessee within ten (10) days following Lessor's receipt of notice thereof or (ii)
terminate this lease.
Lessor may show premises to prospective purchasers and mortgagees at any time,
and, during the four months prior to termination of this lease, to prospective
tenants, during business hours upon reasonable notice to Lessee, which said
notice shall not be subject to the requirement of paragraph 27 herein.
All property of Lessee remaining on the premises at the expiration of the lease,
or any renewal thereto shall conclusively be deemed abandoned and may be removed
by the Lessor, and Lessee hereby agrees to reimburse the Lessor the costs of
such removal. Lessor may have any such property stored at Lessee's risk and
expense.






3.Quiet Possession.
Lessor covenants that so long as Lessee pays the rent and performs the covenants
herein, Lessee shall peaceably and quietly have, hold and enjoy the premises for
the term herein mentioned subject to the provisions of this lease.


4.Public Areas.
Except as otherwise herein provided, Lessor will keep all entry ways, sidewalks,
parking areas in a clean and presentable condition, and will as soon as is
reasonably possible. remove all snow and ice from the parking lots and other
public areas.






--------------------------------------------------------------------------------



1.Notice.
All notices to be given with respect to this lease shall be in writing. Each
notice shall be sent by registered or certified mail. postage prepaid and return
receipt requested, or overnight delivery by a national recognized carrier. to
the party to be notified at the address set forth herein, or at such address as
the party may from time to time designate in writing. Any notice shall be deemed
to have been given at the time it shall be sent. Use of electronic transmission
of notices is acceptable, provided that any notice sent electronically shall be
simultaneously mailed to the respective party or parties. Nothing contained
herein shall be construed to preclude personal service of summons or other legal
process.


2.Waiver.
No waiver of any breach or default under this agreement shall be deemed to be a
waiver of any subsequent breach or default of the same or similar nature.


3.Miscellaneous.
This lease contains the entire agreement between the parties and cannot be
changed or terminate except by written instrument subsequently executed by the
parties hereto. This lease and the terms and conditions hereof apply to and are
binding on the heirs, legal representatives, successors and assigns of both
parties.


4.Other Provision s.


a.Signage. The Lessee shall be entitled to install identification signage at
Lessee's expense on the exterior of the building. Such signage shall conform to
the requirements of the Charlottesville signage ordinance and approval of the
Lessor. Upon termination of the lease Lessee shall have the sign removed and the
building restored to its original condition.


b.Parking. The Lessee shall be entitled to the exclusive use of the 92 parking
spaces to be assigned by Lessor.


c.Lessor and Lessee agree that Lessee shall have the use of all lab cabinetry,
vented hood(s), vacuum pump, sinks, back up generators distributing power to
their space, air compressor , and partitions, and none of the items listed above
as of the date hereof shall be removed by Lessor. Lessee agrees to service and
maintain the hood(s) in the leased space.


d.Lessee agrees to contract with a cleaning company to clean the interior of
their space on a weekly base.


e.Lessee will maintain counter tops in good condition, normal wear and tear
accepted.


f.As of the date hereof, the Original Lease shall be deemed terminated and
neither party shall have any further duties or obligations there under except
for outstanding invoices.


g.Notwithstanding the rent required to be paid hereunder, Lessor acknowledges
and agrees that Lessee has the right to terminate this lease, with no penalty,
effective as of September 30, 2025, provided Lessee provides Lessor with written
notice of Lessee election to terminate the lease prior to April 1, 2025. Lessee
shall pay Lessor a lease termination fee equal to $372,764.94 and Lessee agrees
that this amount shall be paid in full prior to vacating the premises., If all
funds are not received, as agreed. Lessor shall be entitled to be paid the
entire amount of the original lease.



